DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term/phrase “second bit guide” (claim 20) which also recited as being “received in the magazine housing adjacent the rear end portion, the second bit guide including a second inner conical surface tapering inward toward the front end portion of the magazine housing” is not found in the specification.  However, the specification recites having a “front bearing assembly 340 includes a conical inner wall 342 for guiding a screwdriver bit 18 therethrough. A bearing structure 344 is provided forward of the conical surface 342. The bearing assembly 340 is internal to the shoe 208.”  Presumably the “second bit guide” is the “front bearing assembly 340”.  Examiner suggest matching the specification and the claims to avoid confusion.  Since the term “guide” is not limited to any particular mechanism/structure, examiner is interpreting as any structure that aids in guiding the bit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 9616557 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a magazine configured to be coupled to a power tool housing having a tool holder for holding a screwdriving bit (figs. 4 and 6), the magazine comprising at least one bit guide received in the magazine housing between the front end portion and the rear end portion, each of the at least one bit guide including a hollow inner conical surface tapering inward toward the front end portion of the magazine housing to receive the screwdriving bit for proper alignment of the screwdriving bit relative to the collated fastener and having a indexing mechanism.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Seyerle (EP 2489473 A2) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Seyerle (EP 2489473 A2) in view of Bauman (US 20050135890 A1).
Regarding claim 1, Seyerle discloses a magazine (20) configured to be coupled to a power tool housing (32) having a tool holder (42) for holding a screwdriving bit (16, [0034] fig. 4), the magazine comprising:
a magazine housing (22) having a front end portion (22a) and a rear end portion (22b) configured to be attachable to the power tool housing (32, figs. 1-4);
an advancing mechanism (24/26/28 and/or housing parts 22a and 22b) coupled to the front end portion and configured to advance a strip of collated fasteners (belt of screws at 28 [0035-0037]) into position to be driven by the screwdriving bit (figs. 1-4); and
at least one bit guide  (44 and/or 40/42 [0037-0041]) received in the magazine housing between the front end portion and the rear end portion rearward of the advancing mechanism, each of the at least one bit guide including a hollow inner conical surface (figs. 3-4) tapering inward toward the front end portion of the magazine housing (figs. 1-4) to receive the screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners ([0029-0042], figs. 1-4).
In the alternative, if it can be argued that Seyerle’s at least one bit guide does not have a hollow inner conical surface tapering inward toward the front end portion of the magazine housing to receive a screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners-
Bauman having a bit guide attachment (10) which has a hollow inner conical surface tapering inward toward the front end portion of a power tool (figs. 12-14) to receive the screwdriving bit (22/36) for proper alignment of the screwdriving bit ([0072-0085], figs. 1-14). Moreover, Bauman’s shows chuck/chuck adapters on the power tool(s) with having a hollow inner conical surface tapering inward toward the front end portion of the power tool and shows other power tools having hollow inner conical surface tapering inward toward the front end portion of the power tools (figs. 12-28).
Given the teachings of Seyerle to have a bit guide couple to a magazine that advances a strip of collated fasteners, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the at least one bit guide to include/have a hollow inner conical surface tapering inward toward the front end portion of the magazine housing to receive a screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners for aligning the guide with the power tool housing and guiding the tool bit as taught by Bauman.
Regarding claims 9-10, Seyerle discloses a magazine (20) and power tool assembly comprising: a power tool (10) including a tool housing (32) that contains a motor (36 [0031]) and a tool holder (42, fig. 1) coupled to the power tool housing (figs. 1-4) and configured to hold a screwdriving bit (16, [0034] fig. 4), the tool holder being driven in rotation relative to the power tool housing by the motor [0031], and 
a magazine (20) including a magazine housing with a front end portion (22a) and a rear end portion (22b) configured to be attachable to the power tool housing (32, figs. 1-4), an advancing mechanism (24/26/28 and/or housing parts 22a and 22b) coupled to the front end portion and configured to advance a strip of collated fasteners (belt of screws at 28 [0035-0037]) into position to be driven by the screwdriving bit (figs. 1 and 3); and 
at least one bit guide (44 and/or 40/42 [0037-0041]) received in the magazine housing rearward of the advancing mechanism, the bit guide including a hollow inner conical surface (figs. 3-4) tapering inward toward the front end portion of the magazine housing to receive the screwdriving bit (figs. 1-4) for proper alignment of the screwdriving bit relative to the collated fasteners wherein the at least one bit guide comprises a rear bit guide positioned adjacent the rear end portion of the magazine housing ([0029-0042], figs. 1-4).
In the alternative, if it can be argued that Seyerle’s at least one bit guide does not have a hollow inner conical surface tapering inward toward the front end portion of the magazine housing to receive a screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners-
Bauman having a bit guide attachment (10) which has a hollow inner conical surface tapering inward toward the front end portion of a power tool (figs. 12-14) to receive the screwdriving bit (22/36) for proper alignment of the screwdriving bit ([0072-0085], figs. 1-14).  Moreover, Bauman’s shows chuck/chuck adapters on the power tool(s) with having a hollow inner conical surface tapering inward toward the front end portion of the power tool and shows other power tools having hollow inner conical surface tapering inward toward the front end portion of the power tools (figs. 12-28).
Given the teachings of Seyerle to have a bit guide couple to a magazine that advances a strip of collated fasteners, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the at least one bit guide to include/have a hollow inner conical surface tapering inward toward the front end portion of the magazine housing to receive a screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners for aligning the guide with the power tool housing and guiding the tool bit as taught by Bauman.
Regarding claim 17, Seyerle discloses a magazine (20) configured to be coupled to a power tool housing having a tool holder for holding a screwdriving bit (16, [0034] fig. 4), the magazine comprising: magazine housing having a front end portion (22a) and a rear end portion (22b) configured to be attachable to the power tool housing (32); an advancing mechanism  (24/26/28) coupled to the front end portion and configured to advance a strip of collated fasteners (belt of screws at 28 [0035-0037]) into position to be driven by the screwdriving bit (figs. 1 and 3);
a shoe (22ab/26) coupled to the front end portion of the magazine housing and configured to reciprocate relative to the magazine housing to cause the advancing mechanism to advance the strip of collated fasteners (housing parts 22a and 22b move the magazine belt [0039]); and
a bit guide (figs. 1 and 3) received in the magazine housing adjacent the front end portion the bit guide including a hollow inner conical surface disposed rearward of the advancing mechanism, the conical surface extending tapering inward toward the front end portion of the magazine housing, the bit guide configured to receive the screwdriving bit (16) for proper alignment of the screwdriving bit (figs. 1-4) relative to the collated fasteners ([0029-0042], figs. 1-4). 
In the alternative, if it can be argued that Seyerle’s at least one bit guide does not have a hollow inner conical surface tapering inward toward the front end portion of the magazine housing to receive a screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners-
Bauman having a bit guide attachment (10) which has a hollow inner conical surface tapering inward toward the front end portion of a power tool (figs. 12-14) to receive the screwdriving bit (22/36) for proper alignment of the screwdriving bit ([0072-0085], figs. 1-14).  Moreover, Bauman’s shows chuck/chuck adapters on the power tool(s) with having a hollow inner conical surface tapering inward toward the front end portion of the power tool and shows other power tools having hollow inner conical surface tapering inward toward the front end portion of the power tools (figs. 12-28).
Given the teachings of Seyerle to have a bit guide couple to a magazine that advances a strip of collated fasteners, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the at least one bit guide to include/have a hollow inner conical surface tapering inward toward the front end portion of the magazine housing to receive a screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners for aligning the guide with the power tool housing and guiding the tool bit as taught by Bauman.
Regarding claim 2, Seyerle discloses the bit guide has a rear bit guide positioned adjacent the rear end portion of the magazine housing (figs. 1-4).
Regarding claims 3-8, 11-16, and 18-19, Seyerle teaches the rear bit guide (42, figs. 4a/4b) is coupled to an indexing mechanism (50) configured to enable rotation of the magazine housing relative to the tool housing while the magazine housing is coupled to tool housing ([0038], figs. 1-3) wherein the rear bit guide has a cylindrical outer surface coupled to the indexing mechanism, wherein the at least one bit guide comprises a front bit guide positioned adjacent the front end portion of the magazine housing (figs. 1-3), wherein the front bit guide is coupled to a bearing structure (22a) that is at least partially received in a shoe (22b) moveably coupled to the front end portion, wherein the front bit guide includes a cylindrical exterior surface coupled to a return spring (52) that biases the shoe away from the front end portion and wherein the at least one bit guide comprises a rear bit guide positioned adjacent the rear end portion of the magazine housing and a front bit guide positioned adjacent the front end portion of the magazine housing [0038].
Regarding claim 20, Seyerle also teaches a second bit guide (44/50) received in the magazine housing adjacent the rear end portion, the second bit guide including a second inner conical surface tapering inward toward the front end portion of the magazine housing to receive the screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners ([0029-0042], figs. 1-4).

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seyerle (EP 2489473 A2) in view of Bauman (US 20050135890 A1) and further in view of Takatsu et al. (US 4428261 A).
Regarding claim 20, Seyerle teaches a guide channel that runs along the length of the magazine [0034] and a second bit guide (44/50) received in the magazine housing adjacent the rear end portion ([0029-0042], figs. 1-4).
Seyerle fails to disclose the second bit guide including a second inner conical surface tapering inward toward the front end portion of the magazine housing to receive the screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners. 
Bauman also teaches having a bit guide attachment (10) which has a hollow inner conical surface tapering inward toward the front end portion of a power tool (figs. 12-14) to receive the screwdriving bit (22/36) for proper alignment of the screwdriving bit ([0072-0085], figs. 1-14) and Bauman’s shows chuck/chuck adapters on the power tool(s) with having a second bit guide having a hollow inner conical surface tapering inward toward the front end portion of the power tool and shows other power tools having hollow inner conical surface tapering inward toward the front end portion of the power tools (figs. 12-28).
Takatsu et al. also teaches a second bit guide (23/22 and/or distal end 41, fig. 4) received in the magazine housing adjacent a rear end portion, the second bit guide including a second inner conical surface tapering inward toward the front end portion of the magazine (65) housing to receive the screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners (col. 4, lines 1-67, col. 5, lines 1-67, col. 6, lines 1-15, figs. 1-4).
Given the teachings of Seyerle to have a bit guide couple to a magazine that advances a strip of collated fasteners, a guide channel that runs along the length of the magazine  and a second bit guide structure, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Huang’s a magazine to have a second bit guide received in the magazine housing adjacent the rear end portion, the second bit guide including a second inner conical surface tapering inward toward the front end portion of the magazine housing to receive the screwdriving bit for proper alignment of the screwdriving bit relative to the collated fasteners for aligning the guide with the power tool housing as taught by Bauman and Takatsu et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731